Except as those matters which are of such highly scientific or technical character as that knowledge thereof is possessed only by experts, juries are not bound by the testimony or opinons of expert witnesses, although the expert opinion may be unanimous. With the exception mentioned, the jury must apply their own powers of practical reason to the common knowledge and observations of the affairs of life, and shall regard the opinions of experts as of little or no weight, when not in accord with substantial reason and practical observation. The responsibility for the enforcement of the criminal laws of this country rests, fortunately, upon juries and not upon experts, and the duty of a jury is to act upon the proved facts of a case when the jury can see, without the aid or suggestion of experts, what those facts mean. So here the proved facts and factual circumstances of this homicide, as disclosed by this record, are so conclusive, as it seems to me, that the killer comprehended and understood the right and wrong of it, and his consequent responsibility to the law for it, as to render it inescapable that a conviction should follow, experts and any number of them to the contrary notwithstanding. For that reason I think the verdict of the jury should be upheld and the judgment affirmed.
Chief Justice Smith authorizes me to say that he joins in this dissent. *Page 127